Name: 2007/237/EC: Commission Decision of 13 April 2007 amending Decision 92/452/EEC as regards certain embryo collection and production teams in Canada, New Zealand and the United States of America (notified under document number C(2007) 1582) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  agricultural policy;  America;  trade;  means of agricultural production;  agricultural activity
 Date Published: 2007-04-20; 2007-08-24

 20.4.2007 EN Official Journal of the European Union L 103/49 COMMISSION DECISION of 13 April 2007 amending Decision 92/452/EEC as regards certain embryo collection and production teams in Canada, New Zealand and the United States of America (notified under document number C(2007) 1582) (Text with EEA relevance) (2007/237/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8(1) thereof, Whereas: (1) Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (2) provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by embryo collection teams listed in that Decision. (2) Canada, New Zealand and the United States of America have requested that amendments be made to the entries for those countries on those lists as regards certain embryo collection and production teams. (3) Canada, New Zealand and the United States of America have provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection teams concerned have been officially approved for exports to the Community by the veterinary services of those countries. (4) Decision 92/452/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from the third day following its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 April 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (2) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2007/122/EC (OJ L 52, 21.2.2007, p. 8). ANNEX The Annex to Decision 92/452/EEC is amended as follows: (a) the row for Canada embryo collection team E71 is replaced by the following: CA E71 Gencor RR 5 Guelph, Ontario N1H 6J2 Dr Ken Christie Dr Everett Hall (b) the row for New Zealand embryo collection team NZEB01 is deleted. (c) the row for New Zealand embryo collection team NZEB02 is replaced by the following: NZ NZEB02 Animal Breeding Services Ltd Kihikihi ET Centre 3680 State Highway 3, RD 2 Hamilton Dr John David Hepburn (d) the following row for the United States of America is inserted: US 06ID129 E1327 Countryside Veterinary Clinic 2724E 700 N St. Anthony, ID 83445 Dr Richard Geary (e) the following row for the United States of America is inserted: US 06IA128 E1717 Westwood Embryo Services INC 1760 Dakota AVE Waverly, IA 50677 Dr Mike Pugh (f) the row for the United States of America embryo collection team No 93WA061 E600 is replaced by the following: US 93WA061 E600 Mount Baker Veterinary and Embryo Transfer Services 9320 Weidkamp RD Lynden, WA 98264 Dr Blake Bostrum (g) the row for the United States of America embryo collection team No 95PA082 E664 is replaced by the following: US 95PA082 E664 Van Dyke Veterinary Clinic 4994 Sandy Lake Greenville RD Sandy Lake, PA 16145 Dr Todd Van Dyke (h) the row for the United States of America embryo collection team No 92MD058 E745 is replaced by the following: US 92MD058 E745 Catoctin Embryo Transfer 4339 Ridge RD Mt. Airy, MD 21771 Dr William L Graves (i) the row for the United States of America embryo collection team No 02TX107 E1428 is replaced by the following: US 02TX107 E1482 OvaGenix 4700 Elmo Weedon RD #103 Collage Station, TX 77845 Dr Stacy Smitherman